DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021 has been entered.
 
Response to Amendment
Claims 1 and 16 have been amended.  Claims 4-6, 8, and 17-21 have been previously canceled.  Claims 1-3, 7, 9-16, and 22-24 are pending and are provided to be examined upon their merits.


Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC                         
                            §
                        
                    101, starting pg. 7 of Remarks:




Claim Rejections - 35 U.S.C. § 101

Claims 1-3, 7, 9-16 and 22-24 stand rejected under 35 U.S.C. §101 as directed to non- statutory subject matter, an abstract idea. Applicants respectfully traverse the rejection.

The 2019 Revised Patent Subject Matter Eligibility Guidance takes into consideration more recent case law and a consequent revised interpretation of 35 U.S.C. § 101. Applicant respectfully submits that claims 1-3, 7, 9-16 and 22-24 recite eligible subject matter pursuant to current case law as applied by the 2019 Revised Patent Subject Matter Eligibility Guidance.

The 2019 Revised Patent Subject Matter Eligibility Guidance divide the 35 U.S.C. § 101 subject matter eligibility analysis into three successively applied sections. If the claims are eligible in any section, then the claims are eligible under 35 U.S.C. § 101.

Step 2A-Prong One - Abstract Idea Exception Groupings to Determine Claim Direction

Step 2A-Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance states:

Claims that do not recite matter that falls within the following three enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except in the rare circumstance in which a USPTO employee believes a claim should nonetheless be treated as reciting an abstract idea.

The abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se): 

a) Mathematical concepts — mathematical relationships, mathematical formulas or equations, mathematical calculations; 

b) Certain methods of organizing human activity: 

a. Fundamental economic principles or practices (including hedging, insurance, mitigating risk); 
b. Commercial or legal interactions including: 
i. agreements in the form of contracts; 
ii. legal obligations; 
iii. advertising, 
iv. marketing or sales activities or behaviors; 
v. business relations); and 
c. Managing personal behavior or relationships or interactions between people including: 
i. social activities,
ii. teaching, and 
iii. following rules or instructions. 

c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 

Claim 1 is directed to “A data system for correlating website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity.” Claim 1 sets forth the specific details of how this is uniquely accomplished: 

a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;

a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;

a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual and conduct a search based on a desired product and a desired location;

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry by an individual, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.


The Examiner states, “Applicant's claims recite abstract elements that include commercial interactions such as sales activities and therefore fall under certain methods of organizing human activity.”

Assuming that the Examiner is correct, Applicant respectfully submits that also applies the claims to Section I-Prong Two and Section II to further demonstrate the eligibility of the claims.

Step 2A-Prong Two - Directed to a Practical Application if Section I-Prong One applies? 

Section 2A-Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance states: 

The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible) 

These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. 

If a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea as grouped in Section I, above), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. 

A claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 

(a) identify whether there are any additional elements recited in the claim beyond the judicial exception(s); and 

(b) evaluate those additional elements individually and in combination to determine whether they integrate the exception into a practical application. 


Applicant respectfully submits that the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any exception into a practical application and set forth “how” to implement the invention in accordance with Federal Circuit law. (emphasis added). The claims are not drafted at a high level of generality to merely apply the judicial exception of organizing human behavior. Thus, the claims are eligible because they are not directed to the recited judicial exception of organizing human behavior. 

The Examiner states that “If Applicant has improved computer technology, it is not being claimed.” Office Action, p.7. Applicant respectfully disagrees. First, Applicant respectfully submits that claim 1 improves computer technology as described below. The claimed invention is not simply improving a judicial exception. Also, it would be helpful if the Examiner could provide Applicant a definition of “improved computer technology.” Clearly, improving computer technology includes programming of a computer to perform new functions. See McRo v. Bandai Namco Games America, Inc. et al., 837 F.3d 1299 (Fed. Cir. 2016) where the invention improved computer technology by programming the computer to perform computer animation in a new way.

McRO did not improve computer technology, but 3-D animation technology.

Regarding McRO, it was incorporation of the rules and not the computer that improved the technological process.  For example from FairWarning regarding McRO (FairWarning IP v. Iatric Systems, CAFC, 2015-1985, Oct. 11, 2016)…

“The claims in McRO were not directed to an abstract idea, but instead were directed to “a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type.” McRO, 2016 WL 4896481, at *8." (pg. 7, para. 1)

“As such, we explained that “it [was] the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks.” Id. (alteration in original) (quoting Alice, 134 S. Ct. at 2358). “This [was] unlike Flook, Bilski, and Alice, where the claimed computer-automated process and the prior method were carried out in the same way.” Id. (citing Parker v. Flook, 437 U.S. 584, 585–86 (1978); Bilski v. Kappos, 561 U.S. 593, 611
(2010); Alice, 134 S. Ct. at 2356).” (Pg. 7, para. 2)

Therefore McRO: 1) was not directed to an abstract idea; and 2) improved computer animation by incorporation of claimed rules, not the computer itself.  The rules improved computer animation.

The Examiner in the July 16, 2021 Advisory Action states that “Alice was ruled non- statutory as there was no improvement to the computer itself or other technology, as indicated above.” Applicant respectfully disagrees. Alice specifically rejected the claims because “Viewed as a whole, these method claims simply recite the concept of intermediated settlement as performed by a generic computer.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014). Alice recited improving the functioning of a computer itself as an example of eligible subject matter. “[The Alice method claims] do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field. An instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer is not “enough” to transform the abstract idea into a patent-eligible invention. /d.

From Alice…
“Viewed as a whole, these method claims simply recite the concept of intermediated settlement as performed by a generic computer. They do not, for example, purport to improve the functioning of the computer itself or effect an improvement in any other technology or technical field. An instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer is not “enough” to transform the abstract idea into a patent-eligible invention.” (pg. 3)

Nevertheless, the claims of the Present Application do improve computer technology through the organization and interaction of various databases and portals.

The Examiner states that the following bolded elements of claim 1 cover performance of the limitation as commercial interactions including sales activities:

a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location;

a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;

a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.


The Examiner characterizes all of the bolded elements as a judicial exception and then questions were claim 1 recites improved technology. However, as discussed in more detail below, at least the underlined portions form no part of an abstract idea. The underlined portions describe how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual. Such correlations utilizing a combination of databases and computer interconnectivity are inherently technological. Furthermore, the claims are not drafted at a high level of generality. The claims in Electric Power Group were drafted at a high level of generality. The claims of the Present Application stand apart from claims in Electric Power Group and other cases found to be directed to an abstract idea without “significantly more.” For example, in Electric Power Group v. Alstom S.A., et al., 830 F.3d 1350 (Fed. Cir. 2016), the court stated, “The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.” Electric Power Group only turned to “requirements for how the desired result is achieved” after determining that eligible subject matter could not be found under Alice’s Step 2 because the Electric Power Group claims “Merely requir[ed] the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users.” “Moreover, the district court phrased its point only by reference to claims so result-focused, so functional, as to effectively cover any solution to an identified problem.” Electric Power Group. 

From Applicant’s argument above…
>>”The underlined portions describe how to improve a computer system by allowing the computer system to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual.”<<

Respectfully, allowing a computer to perform functions is not improving the computer itself.

Respectfully, the court in Electric Power Group did not (1) discontinue the analysis under Step 2B simply because the claims were directed to gathering, analyzing, and presenting information and (11) focus only on a simple listing of recited generic computer component. In Electric Power Group the court reviewed each element to determine if the claims set forth “any requirements for how the desired result is achieved.” The court then determined that the claims recited only ‘non-specific’ processing of data and no new data analysis technique. Completely contrary to Electric Power Group, IV, and other cases, the claims set forth “how” the desired result of masking data in a user interface display is achieved. Specifically, representative claim 1 of the Present Application is presented below to demonstrate the detail of “how” and, thus, non- high level generality of the limitations: 


    PNG
    media_image1.png
    146
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    248
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    264
    642
    media_image3.png
    Greyscale


The foregoing limitations meet the requirements that Electric Power Group did not. The foregoing limitations specify “how” to identify to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual utilizing a combination of databases and computer interconnectivity “to determine[] that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual are the improvements to computer technology as identified by Applicant.” By not being over inclusive in the identification of an abstract idea and considering the actual improved technology, the claims do not “generally link the use of a judicial exception to a particular technological environment or field of use” but rather integrate any judicial exception into a clear practical application that specifies how . The claims as a whole recite a specific improvement over prior art systems by implementing a time- limited token structure to track transactions and identities with time-limited tokens between devices within geographical constraints. The claims are not recited at a high level of generality. Thus, under Step 2A-Prong Two, the claims are clearly eligible because they are not directed to the recited judicial exception of organizing human behavior.
From Applicant’s disclosure regarding “merchant portal”…

“Figure 1 shows a high level system diagram of one embodiment for website monetization according to the present invention. A merchant portal 110 is communicatively coupled to a computer 120 and/or one or more websites 125 via a wide area network 170. As one skilled the art will appreciate, the computer can be a personal computer, a personal data assistant, cellular telephone or any other device capable of interfacing with a wide area network 170 such as the Internet. The user 130 can also access the merchant portal 110 via a website 125 using the computer 120. While not shown one skilled in the relevant art will recognize that a website 125 hosting the merchant portal ( or a link thereto) can be accessed by the user via the wide area network 170 using a computer 120. Similarly, the merchant portal, while described herein as a server coupled to the network 170, can be a module or engine existing on a single server or distributed over a plurality of servers according to known distributed computing technologies.” [0022]

The merchant portal is therefore a server coupled to a network that can be accessed as a website.  This is not improving computer or other technology but using existing technology for abstract purposes.  

From Applicant’s argument above…
>>“The foregoing limitations specify “how” to identify to track, identify, verify, and correlate a particular identify type of an individual, specific activity of the individual, and specific records of the individual utilizing a combination of databases and computer interconnectivity “to determine[] that the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual are the improvements to computer technology as identified by Applicant.””<<

Utilizing computer technology for business purposes as claimed has been shown to be non-statutory.  Also, a specific combination of abstract elements is still abstract.

From Applicant’s argument above…
>>”The claims as a whole recite a specific improvement over prior art systems by implementing a time- limited token structure to track transactions and identities with time-limited tokens between devices within geographical constraints.”<<

The above is itself abstract.  Improving an abstract element (track transactions, token) with specificity still results in an abstract element.  The token itself is abstract as it associates a user and merchant, therefore commercial interaction.

The improvements of claim 1 advance computer technology by programming the computer to perform new, practical functions that are neither routine nor generic:

a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 

a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;

a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry by an individual from a user computing device and conduct a search based on a desired product and a desired location;

a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computer device, the merchant database returns to the computer for display on a display device a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and

responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

The bolded elements perform new functions that establish within a predetermined geographical distance from a desired geographical location a match of an inquiry received from a user computing device with a plurality of resultant business establishments. Thus, the technology includes the dual, non-general purpose of such matching combined with geographical distance constrained by a desired geographical location. Furthermore, the technology is improved by utilizing a time-limited token and the combination of databases and computer interconnectivity to track a correlation between a physical location of business establishments associated with (1) the identified particular device matches, (11) geographical tracking constraints with an individual associated with one of the device matches and the business establishment location, and (iii) a financial transactional identity of the individual. Furthermore, the technology combines all the intermediate operations to achieve a useful result of “determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.” Claim 11. The determination result is not merely a data processing or business result but rather relates to the matching, geographical location constraints, and time limited token correlation. Thus, the technology of the computer is improved by programming the computer by, for example, performing the functions bolded by Applicant including “associate[ing] a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual.

From Applicant’s argument above…
>>”Thus, the technology includes the dual, non-general purpose of such matching combined with geographical distance constrained by a desired geographical location.”<<

From Applicant’s claim 16…
>>“returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined 15geographical distance from the desired geographical location;”<<

Respectfully, where is this taught in the disclosure?  In reviewing the prior prosecution of this case, it appears this was added as an amendment on June 4, 2011.  Claimed material must be supported in the original filing of the disclosure, otherwise it is considered new matter.  A 112(a) rejection is made for this, however, if Applicant can show support, the rejection will be withdrawn.

From Applicant’s disclosure…
“A system and method for linking and monetizing website interaction with the sale of a product is herein described. According to one embodiment of the present invention, a merchant portal is created that can be accessed by a consumer via the Internet. Upon accessing the portal, a user can search for a product using typical search techniques and identify a geographic region in which the search is to be constrained. A geographic region as defined by the user can include a radius from a point of origin, a state, city, locality, zip code or other identification means by way to limit the scope of a search. By accessing a database of merchant profiles, the merchant portal returns to the user a list of merchants in the identified geographic location that provide the desired product. For each listed merchant and according to one embodiment of the present invention, a token is created that associates the user, the identified product and the merchant.” [0013]

“…By submitting various information, the financial database can positively identify and match the user with all of their means to purchase an item whether it is the credit card possessing the last four digits of the user's profile or another credit card from a different financial institution. The user can also establish preferences and other characteristics such as geographic region, location or range of the search. A user with a cellular phone or PDA having GPS capability can base the search on a certain range from the location of the cellular phone I PDA. Other preferences also can be defined.” [0042]


If the above is the teaching to support predetermined geographical distance, “using typical search techniques” is not improving technology.  Using existing search technology for an abstract purpose of displaying businesses in the area to inquire about goods is using existing technology for an abstract purpose.  It’s also taught and claimed at a high level of generality.

Programming a computer as argued above is also not improving the computer itself.


Furthermore, the claims are not drafted at a high level of generality and merely apply the judicial exception of organizing human behavior. “A claim ... [is] abstract and patent ineligible [if] there [was] nothing in the claim “directed to how to implement [the idea].” Finjan, Inc. V. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. Jan 10, 2018) (emphasis added). In the context of the 2019 PEG, claims that set forth how to implement an idea are not recited at a high level of generality.

There is nothing in the MPEP that indicates “how to implement an idea” makes abstract claims statutory.  However, the MPEP does indicate that a technical explanation in the disclosure and the technical features claimed would be a consideration.  Using a computer, however, is not enough.

The Examiner has cited paragraph 0023 of the Present Application, stating “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized. These implementation methodologies are known within the art and the specifics of their application within the context of the present invention will be readily apparent to one of ordinary skill in the relevant art in light of this specification without departing form the scope and spirit of the present invention.” Office Action, p. 12. “Therefore methodologies and architectures for website monetization cannot be an inventive concept if one skilled in the art can provide implementation or they are known in the art.” Id.

Applicant respectfully disagrees with the Examiner’s conclusion because “One skilled in the relevant art will recognize that other implementation methodologies and architectures for website monetization can be successfully utilized” only after reading the Present Application. There is no evidence that one of ordinary skill in the art would know how to implement the invention without reference to the Present Application.

Applicant’s disclosure indicates the invention is about “Website Monitization” (title) and not improving computer technology.  The specification itself teaches this.

From Applicant’s specification on the problem being solved…

“A challenge remains, therefore, to monetize advertisement dollars spent on the Internet. The ability to tie the sale of a product directly to the presence and use of a website represents a long felt need addressed by the present invention.” [0012]

Tying a sale of a product to use of a website to monetize advertisement dollars spent on the Internet is solving a marketing (advertising) and business problem (tie sale of a product to presence and use of a website), not a technology problem.

If Applicant is improving computer or other technology, it is respectfully neither claimed nor taught in their disclosure.

Furthermore, Applicant submits that following analysis of the claim demonstrates that any fundamental economic principle or practice in claim 1 is integrated into a practical application. The Court of Appeals for the Federal Circuit (CAFC) in Bascom Global Internet Services, Inc., v. AT&T Mobility LLC, AT&T Corp., 827 F.3d 1341 (Fed. Cir. 2016) provided guidance, and the principles of Bascom apply to the claims of the Present Application. In Bascom, the invention pertained to integrating a “local client computer” and “a remote ISP server.” The invention provided a website access filtering system that was formerly performed on a single system and redistributed the filtering functions between the local client computer and the remote ISP server. The CAFC found each limitation in isolation to be a well-known, generic computer component, 1.e. the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself.” Jd. Bascom distributed the filtering functions between the local client computer and the remote ISP server. The CAFC agreed that the claims presented an ordered combination that “did not preempt the use of the abstract idea of filtering content on the Internet or on generic computer components performing conventional activities.” “The claims carved out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts.” Jd.

However, consistent with Bascom, Applicant’s focus is on the combination and arrangement of components and not whether individual components are conventional, generic, or not. Representative claim 1 claims a novel combination, interconnectivity, and integration of two databases, a merchant portal, and a user computing device that provides a practical application of systems for a specific purpose within a specific context. This combination, interconnectivity, and integration of the three systems is specifically arranged to practically apply the elements of the claims and enhance the technological environment to facilitate specific technology to achieve correlation of “a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity.” Claim 1. Thus, the interconnectivity itself when considered as a whole is specific and non-abstract. Claim 1 does not preempt the abstract idea of “performance of the limitation as commercial interactions.” Final Office Action, Feb. 3, 2021, p. 25. Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1, independent claim 16 mutatis mutandis, and claims directly or indirectly dependent thereon. 

Bascom improved Internet filtering, which was considered an improvement to computer network technology. 

There has been no showing that a particular or novel arrangement of computer hardware is enough to make abstract claims statutory.  

For example, from Patent No. 7725375 (Alice), claim 26…

26.  A data processing system to enable the exchange of an obligation 
between parties, the system comprising: 

a communications controller, 

a first party device, coupled to said communications controller, 

a data storage unit having stored therein 

(a) information about a first account for a first party, independent from a second account maintained by a first exchange institution, and 

(b) information about a third account for a second party, independent from a fourth account maintained by a second exchange institution;  and 

a computer, coupled to said data storage unit and said communications controller, that is configured to 

(a) receive a transaction from said first party device via said communications controller;  

(b) electronically adjust said first account and said third account in order to effect an exchange obligation arising from said transaction between said first party and said second party after ensuring that said first party and/or said second party have adequate value in said first account and/or said third account, respectively;  and

(c) generate an instruction to said first exchange institution and/or said second exchange institution to adjust said second account and/or said fourth account in accordance with the adjustment of said first account and/or said third account, wherein said instruction being an irrevocable, time invariant obligation placed on said first exchange institution and/or said second exchange institution.

The above Alice patent is not statutory, yet it is novel with specific interconnectivity and arrangement of computers.


CONCLUSION Applicant respectfully submits that all pending claims are in condition for allowance.

Based on the above, the rejection is respectfully maintained but modified for the claim amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 9-16, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 7, 9-16, and 22-24 are either directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 and method Claim 16 as the claims that represents the claimed invention for analyses.  
Claim 1 recites the limitations of:
A data system for correlating a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity, the system comprising:
a merchant database stored on a storage media wherein the merchant database includes a business establishment profile for each of a plurality of business establishments and wherein each business establishment profile includes a plurality of business characteristics including a business establishment physical location; 
a financial database stored on the storage media maintaining merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
a computer communicatively coupled to the merchant database and the financial database on the storage media and configured to receive an inquiry of an individual from a user computing device and conduct a search based on a desired product and a desired location; 
a merchant portal communicatively coupled among the financial database, the merchant database and the computer wherein responsive to receiving the inquiry from the user computing device, the merchant database returns to the computer for display on display devices of a plurality of resultant business establishments matching the inquiry within a predetermined geographical distance from the desired location and wherein thereafter the merchant portal associates a token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual for a predetermined period of time and wherein the merchant portal is further configured to examine both the merchant financial transactional data for each of the resultant business establishments and the financial transactional identity of the individual for the predetermined period of time for the token, and responsive to the token being present in both the merchant financial transaction data and the financial transaction identity of the individual, determining the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual; and 
responsive to determining that both the merchant financial transaction data and the financial identity are associated with the token indicting the transaction occurred at the business establishment physical location of one of the resultant business establishments by the individual, reporting an association of the transaction with the inquiry.

Claim 16 recites the limitations of:
A method for correlating a website inquiry with a transaction at a physical location utilizing a combination of databases and computer interconnectivity, the method comprising:
storing on a storage medium a business establishment profile for each of a plurality of business establishments wherein each business establishment profile includes a business establishment physical location and product information for goods offered at each business establishment;
maintaining a financial database wherein said financial database includes merchant financial transactional data for each of the plurality of business establishments and individual financial transactional data;
conducting on a computing device by an individual, an inquiry for goods in a desired geographic location;
returning to the computing device for display on display devices of a plurality of resultant business establishments matching the inquiry for goods within a predetermined geographical distance from the desired geographical location;
generating a token and thereafter associating the token with each of the plurality of resultant business establishments and with a financial transaction identity of the individual, for a predetermined period of time;
comparing merchant financial transaction data for each of the plurality of resultant business establishments with the financial transactional identity associated with the individual for the predetermined period of time to determine whether both the merchant financial transaction data and the financial transaction identity are associated with the token; and
responsive to determining that both the merchant financial transaction data and the financial transaction identity are associated with the token indicating the transaction at the business establishment physical location of one of the resultant business establishments was by the individual, associating the transaction to the inquiry and to the business establishment profile.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claims recite elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (sales analysis such as comparing merchant financial transaction data with transactional identity associated with the individual) and commercial interaction (e.g. conducting an inquiry for goods, token).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The storage media, computer, and merchant portal in Claim 1 and the storage medium and computing device in Claim 16 are just applying generic computer components to the recited abstract limitations.  Therefore Claims 1 and 16 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite:  a storage media, computer, display devices, and merchant portal (Claim 1); a storage medium, computer, and display device (Claim 16).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Applicant’s specification teaches computer and merchant portal as being computing devices (para. [0022]).  Also “numerous changes in the combination and arrangement of parts can be resorted to by those skilled in the art without departing from the spirit and scope of the invention.”  (see paras. [0021], [0023], and [0051]).  MPEP 2106.05(f) and 2106.05(h) show that applying a computer to abstract elements or generally linking a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.  The merchant portal is related to a business process, where such interfaces have been found to be improving a business process and not a technology (see October 2019 Update, Subject Matter Eligibility, pg. 13, where a trading display was found to be non-statutory), and can be accessed by a consumer via the Internet (para. [0013]).  Also, there is no teaching of “predetermined geographical distance” in the disclosure and para. [0013] recites “using typical search techniques” to constrain the area (distance?) of a search.  It is also recited at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application in because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 3, 7, 9-15, and 22-24 further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 7, 9-15, and 22-24 are directed to an abstract idea.  Thus, the claims 1-3, 7, 9-16, and 22-24 are not patent-eligible.



Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112, 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Prior Art Rejections
The prior art rejection is withdrawn in the Final Rejection dated April 21, 2016 based on the claim amendments.  An updated search was conducted but does not result in a prior art rejection at this time. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693